RENDERED: FEBRUARY 18, 2016
                                                                      A  ISH     UB
                   $5uprrint Court of 1,fit
                                   2015-SC-000247-DGE
                                                                  fdiL                  [C,
                                                               DATE
  A. H.                                                                         APPELLANT


                       ON REVIEW FROM COURT OF APPEALS
  V.                      CASE NO. 2014-CA-001240-MR
                      KENTON CIRCUIT COURT NO. 14-AD-00080


  W. R. L. AND                                                                  APPELLEES
  M. L.



                OPINION OF THE COURT BY JUSTICE CUNNINGHAM

                              REVERSING AND REMANDING


          Beginning in 2005, Amy and Melissal were in a committed same-sex

• relationship with each other. Soon thereafter, they decided to have a child

  together. The couple resorted to artificial insemination. The procedure was

  successful. Melissa became pregnant and, on September 29, 2006, gave birth

  to Laura. 2 Amy was present for Laura's birth. Laura was given Amy's

  surname. Amy was intimately involved in all aspects of Laura's life.

          The couple and Laura lived together as a family in Cincinnati, Ohio, until

  Melissa and Amy separated in February 2011. Although Melissa and Laura

  moved to Kentucky, Amy continued to spend time with Laura. In May 2012,


                 Initials are only being used in the caption. The adult litigants are
  identified in the body of the opinion by their first names.
          2     A pseudonym is being used to protect the anonymity of the child.
Melissa married Wesley. On April 15, 2014, Wesley filed a petition for step-

parent adoption of Laura in the Kenton County Family Court. On April 24,

2014, Amy filed a Petition for Shared Custody and Visitation in Hamilton

County, Ohio. Amy, who was not named as a party in the Kenton County case,

moved to intervene and to have the adoption action dismissed in light of her

pending custody petition.

      It was determined that the Kenton County Family Court would maintain

jurisdiction over all matters of custody. The trial court heard oral arguments

on Amy's motion to intervene and subsequently granted that motion. The

court also dismissed the adoption action.

      The Court,of Appeals reversed, holding that Amy did not have standing to

seek adoption. The court remanded with instructions to reinstate the adoption

proceeding. Having reviewed the record and the law, we reverse the Court of

Appeals' opinion and reinstate the trial court's order permitting.Amy's

intervention as well as the order dismissing the step-parent adoption action.

                                     Analysis

      This case is not about same-sex relationships, changing social mores or

notions about definition of family, or life styles. It is not about standing. This

case has been needlessly complicated by the injection of these considerations.

A facial application of our civil rules would have avoided the result the Court of

Appeals appears to have lamented.

      This is a case about people and their ability to participate in a lawsuit in

which the outcome may adversely affect their interest. What we write here


                                         2
today applies equally to a myriad of human relationships including

heterosexual parenting, boyfriends, girlfriends, grandparents, and others.

Most importantly, this case is about Laura. Sometimes the emotions which

envelope these types of cases cause this primary concern to be overlooked.

Standard of Review

         We review the trial court's order granting intervention for clear error.

Ashland Public Library Bd. Of Trustees v. Scott, 610 S.W.2d 895, 896 (Ky.

1981); see also Carter v. Smith, 170 S.W.3d 402, 409 (Ky. App. 2004). Applying

this standard, we will only set aside the trial court's findings if those findings

are clearly erroneous. Moore v. Asente, 110 S.W.3d 336, 353-54 (Ky. 2003)

(citations omitted). Thus, we must determine whether the findings are

supported by substantial evidence. Id.

Intervention v. Standing

         The Court of Appeals began its analysis by discussing the often vexing

distinction between intervention and standing. The court then proceeded to

erroneously misapply these two concepts. In an attempt to avoid additional

confusion, we will refrain from belaboring this issue further. However, we

must note that standing and intervention are two distinct concepts, and that

standing to seek adoption is not a condition for intervening in an adoption

proceeding. Our analysis is concerned only with Amy's right to intervene in the

adoption action. In resolving this question, we need look no further than CR

24.01.




                                            3
CR 24.01

       CR 24.01 is entitled "Intervention of right." Although the trial court did

not directly cite this rule in its order, the court clearly applied the rule, which

states in pertinent part:

       1) Upon timely application anyone shall be permitted to intervene
       in an action (a) when a statute confers an unconditional right to
       intervene, or (b) when the applicant claims an interest relating to
       the property or transaction which is the subject of the action and is
       so situated that the disposition of the action may as a practical
       matter impair or impede the applicant's ability to protect that
       interest, unless that interest is adequately represented by existing
       parties. (Emphasis added)

Subsection (b) is applicable to the present case. Applying that provision here,

the subject of the adoption action is Laura, and Amy is claiming a cognizable

legal interest—i.e. maintaining a relational connection with the child, either

through custody or visitation. Furthermore, an order granting Wesley's

adoption petition could impair or impede Amy's proffered custodial interest

since, absent her intervention, the adoption proceedings would have concluded

before her custody rights were determined. In contrast, if Amy were to gain

joint custody prior to the adoption proceedings, then she would share the right

to make decisions concerning the major aspects of Laura's upbringing. As

noted by the trial court, adoption "clearly would be classified as a major

decision concerning the child's upbringing." Thus, Amy has satisfied the

requirements set forth in CR 24.01(b).

      It is unnecessary to determine whether Amy will ultimately succeed in

her custody petition. That is an issue for the trial court. Recognizing the

potential impact of this case on future litigants, however, it is necessary to
                                         4
provide clarification on the scope of our holding and specifically, what

constitutes a sufficient "interest" for purposes of intervening in an adoption

proceeding.

      Based on the facts of this case, Amy has asserted a cognizable custodial

interest. See Baker v. Webb, 127 S.W.3d 622 (Ky. 2004) (holding that child's

biological relatives had a sufficient, cognizable legal interest in an adoption

proceeding to be entitled to intervene as a matter of right). In addition to the

facts previously discussed, it is also noteworthy that, prior to her artificial

insemination, Melissa prepared a document that was signed by the sperm

donor, in which the donor disclaimed any parental interest in the unborn child.

That agreement also affirmatively recognized Amy as the other parent of the

unborn child.

      Much has been argued about the legality of and enforceability of that

agreement. While not dispositive, the written agreement is certainly instructive

evidence demonstrating the intent of Amy and Melissa to raise Laura as co-

parents. That action, along with the host of other facts establishing Amy's

involvement with the child in the capacity of a parent, indicate that Melissa

fostered and encouraged Amy's relationship with Laura for years. This level of

association and collaboration in the creation and rearing of a child clearly

indicates a cognizable legal interest for purposes of intervening in an adoption

proceeding. See Mullins v. Picklesimer, 317 S.W.3d 569 (Ky. 2010) (holding that

same sex partner acting in the capacity of a parent had standing to seek

custody and that the biological mother waived her superior custody right).


                                          5
      Therefore, although the present case involves a matter of first

impression, the foundation for our determination has been provided by our

previous decisions in Baker and Mullins. When read in concert and in the

context of the issue presented here, Baker and Mullins weigh in favor of

permitting intervention.

      By granting Amy's motion to intervene in the adoption proceeding, the

judge made a lawful and logical decision that comports with the dictates of CR

24.01. We give ample deference to the factual determinations of our trial

courts. This is especially true in domestic cases.

      CR 24.01 and CR 24.02 notwithstanding, trial courts also have great

discretion in managing their dockets in a logical and efficient manner. It was

certainly a logical decision for the court to address Amy's custody claim before

addressing Wesley's step-parent adoption action. Moreover, because the timely

and efficient administration of justice is often impeded by considering

arguments advanced by non-parties asserting an interest in a pending action,

great deference must be afforded a trial court's decision to allow such parties

and their claims to be heard. After all, it is the trial court that will have to

endure the brunt of dealing with the additional parties and their claims. In

sum, we cannot say that the trial court's decision granting Amy's motion to

intervene in the step-parent adoption proceeding was clearly erroneous.

      Lastly, our analysis is confined to the issue of intervention as a matter of

right under CR 24.01. Our decision does not foreclose an application of CR

24.02. That rule governs permissive intervention. CR 24.02 provides trial


                                          6
courts with discretion to allow intervention in cases if the interest of the

movant so warrants, even if the asserted interest fails to satisfy the dictates of

CR 24.01 or our preceding analysis.

                                    Conclusion

      For the foregoing reasons, we reverse the Court of Appeals' opinion and

reinstate the trial court's order granting intervention and dismissing the step-

parent adoption action.

      All sitting. All concur.




COUNSEL FOR APPELLANT:

Margo L. Grubbs
Jennifer Blain Landry
Camilla B. Taylor
Kyle A. Palazzolo
Christopher R. Clark
Gregory R. Nevins
Lisa T. Meeks


COUNSEL FOR APPELLEES:

Jacqueline S. Sawyers
Amy Howard Anderson




                                         7